Citation Nr: 1703070	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, as the residual of a right wrist fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for right wrist carpal tunnel syndrome, as secondary to a right wrist fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2011, April 2015 And April 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, has argued that his disabilities have worsened since his most recent VA examination of April 2016.  Specifically, in the December 2016 Informal Hearing Presentation, the Veteran's representative argued that he now has increased weakness, pain, further limitation of motion and his functional loss has been further compromised since the April 2016 VA examination.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claim for TDIU, it is inextricably intertwined with the issues being remanded herein for additional development; thus, action on the claim for entitlement to a TDIU must be delayed pending completion of the requested development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment records since May 2016 for the treatment of the service connected right wrist disabilities.  If no treatment records are available, it should so be noted in the file.  

2. Schedule the Veteran for appropriate VA examination(s) to determine the current level of severity of his service-connected right wrist disabilities (traumatic arthritis and carpal tunnel syndrome).  The examiner must review the claims file, and note that review in the examination report.  All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




